ORDER
PER CURIAM
Ralph Delozier appeals his convictions by a Montgomery County jury of one count of possession of a controlled substance with the intent to distribute and one count of unlawful use of drug paraphernalia with intent to use. Delozier raises two points on appeal: 1) that the trial court plainly erred in failing to sua spowte declare a mistrial when the State knowingly elicited false testimony from Sewell; and 2) that the trial court plainly erred in failing to sua sponte enter a curative instruction or declare a mistrial after the State implied during its closing argument that Delozier was exchanging drugs for sex with Sewell. Finding no error of law, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.